UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6222


CARLYNIAS PETTIGREW,

                    Petitioner - Appellant,

             v.

MICHAEL STEPHAN, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-02894-BHH)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlynias Pettigrew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlynias Pettigrew seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and denying relief on Pettigrew’s 28 U.S.C. § 2254

petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on September 28, 2018. The notice of appeal

was filed, at the earliest, on February 8, 2021. * Because Pettigrew failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest it could have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                              2